Citation Nr: 1428968	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-25 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a back disability.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a psychiatric disability.

5.  Entitlement to service connection for migraines due to traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Jodee R. Dietzenbach, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1994 to May 1997.  He received a general (under honorable conditions) discharge based on a pattern of misconduct.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), that declined to reopen claims for service connection for anxiety/depression and a back disability; and denied service connection for posttraumatic stress disorder (PTSD) and migraines due to TBI.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  A January 1998 rating decision denied service connection for a back disability; the Veteran did not file a timely substantive appeal.  

2.  August 2003 and June 2005 rating decisions declined to reopen the claim for service connection for a back disability and the Veteran did not file a timely substantive appeal.  

3.  New evidence received since the August 2003 and June 2005 rating decisions, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  

4.  A June 2005 rating decision denied service connection for anxiety and depression; the Veteran did not file a timely substantive appeal.  

5.  New evidence received since the June 2005 rating decision, considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.  

6.  The currently manifest back disability is not shown by competent clinical, or competent and credible lay, evidence of record to be due to an event or incident of the Veteran's active service.  

7.  The most probative evidence shows that the Veteran does not have PTSD based on a verified stressor, and his currently manifest psychiatric disability did not have its onset in service, was initially diagnosed until many years after discharge, and is not related to service.  

8.  The most probative evidence shows that the Veteran does not have migraine headaches due to traumatic brain injury or any other incident in service.  


CONCLUSIONS OF LAW

1.  August 2003 and June 2005 rating decisions that found that new and material evidence had not been received to reopen a claim for service connection for a back disability are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  A June 2005 rating decision that denied service connection for anxiety and depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

4.  New and material evidence has been received to reopen the claim of entitlement to service connection a psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

5.  A back disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).  

6.  A psychiatric disability, to include anxiety, depression, and PTSD, was not incurred in or aggravated by active service and a psychosis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309(a) (2013).  

7.  Migraines due to traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, he was provided appropriate notice in a letter dated in October 2009, prior to the rating decision on appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claims, including at the November 2013 personal hearing before the undersigned.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the migraine and low back claims on appeal and the examinations are adequate and sufficient upon which to decide the matters.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When VA provides an examination, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was not provided VA examination in conjunction with his claim for entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD.  However, the Veteran has not presented any competent medical evidence showing that the disability was manifest in service, within one year after discharge from service, or is otherwise related to service or to any event, injury, or disease in service.  Therefore, the Board finds under those circumstances, VA is not obligated to provide a VA examination for the claim.  38 C.F.R. § 3.159(c)(4) (2013); 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  For a claim to be reopened, there need not be new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Back Disability

The RO denied the initial claim for service connection for a back disability in a January 1998 rating decision.  The evidence of record at the time of the decision included the Veteran's service medical records, which showed that the Veteran was seen on one occasion in September 1995 for back soreness.  He reported that he had lifted a laundry bag but felt like someone stuck a fork in his back.  Clinical evaluation revealed full range of motion with muscle tightness on the lower left side.  Upon separation examination in May 1997, no chronic back disability was indicated.  Upon VA examination in January 1998, there were no focal areas of tenderness and X-rays were within normal limits.  Based on the evidence, the RO concluded that the Veteran did not have residuals of a low back injury as a result of service.  The Veteran was notified of the RO's decision and he filed a notice of disagreement.  A statement of the case was provided to him in September 1998.  However, he did not file a timely substantive appeal.  Therefore, that decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In December 2002, the Veteran requested that his claim be reopened.  The additional evidence associated with the file included VA treatment reports dated from April 2001 to March 2005 showing a history of low back pain.  In an August 2003 and June 2005 rating decisions, the RO again concluded that the evidence did not establish a chronic back disability that was incurred in or aggravated by service.  The Veteran was notified of the RO's decisions and he filed a notice of disagreement.  He was provided with a statement of the case in December 2007, but he did not file a substantive appeal.  Therefore, those decisions became final.  38 U.S.C.A. § 7105 (West 2002).  

In October 2009, the Veteran again requested that his claim be reopened.  The additional evidence associated with the file includes VA medical records, an October 2010 VA examination with a diagnosis of "chronic mid-low back pain s/p fall in the military," and the Veteran's personal hearing testimony.  The Board finds that additional evidence is new, in that the documents and testimony were not previously of record.  The Board also finds that the additional evidence is material because it relates to a prior basis for denial of the claim in asserting that the Veteran has a chronic back disability due to military service.  Solely for the purpose of determining whether to reopen the claim, the new evidence is presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thus, the Board finds that new and material evidence has been received, and the claim is reopened.  To that extent only, the claim is allowed.  

Psychiatric Disability

The RO denied the Veteran's initial claim for service connection for depression and anxiety in a June 2005 rating decision.  The evidence of record at the time of the decision included the Veteran's service medical records, which did not show any complaints of, or treatment for, anxiety or depression.   Based on the evidence, the RO concluded that the Veteran did not have residuals of anxiety and depression as a result of his military service.  The Veteran was notified of the RO's decision and he filed a notice of disagreement.  A statement of the case was provided to him in December 2007.  However, he did not file a substantive appeal.  Therefore, the decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In October 2009, the Veteran requested that his claim be reopened.  The additional evidence associated with the file includes assertions that the Veteran was exposed to a stressor sufficient to cause PTSD, including at his personal hearing before the undersigned.  The Board finds that additional evidence is new, in that the assertions of another psychiatric disorder due to in-service stressors were not previously of record.  The Board also finds that the additional evidence is material since it sets forth an additional theory of entitlement for service connection for a psychiatric disorder.  Solely for the purpose of determining whether to reopen the claim, the new evidence is presumed credible.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thus, the Board finds that new and material evidence has been received, and the claim is reopened.  To that extent only, the claim is allowed.  

Service Connection

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a chronic disability identified in 38 C.F.R. § 3.309(a) from the time of service until the present is required where the chronicity of a condition manifested during service has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2013).

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been exposed to a traumatic event in which "he person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and (2) the person's response must have involved intense fear, helplessness, or horror.  American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The presence of a recognizable stressor is the essential prerequisite to support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2013).

Certain chronic disabilities, such as arthritis or a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  Also, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Back Disability

The Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.  The Veteran was seen in service on one occasion for complaints of back pain after lifting a bag of laundry.  However, a chronic lumbosacral spine disability was not found upon discharge examination.  Notably, on VA examination in January 1998 shortly after discharge from service, clinical evaluation of the thoracolumbar spine was normal with no focal areas of tenderness or spasm.  An October 2004 VA treatment record noted complaints of back pain after the Veteran was involved in a motor vehicle accident.  Current medical reports show that he has been diagnosed with chronic mid-low back pain.  However, on VA examination in October 2010, the examiner stated that it was less likely that the Veteran's current back problems were related to his military service.  The clinician noted that current MRI, x-rays, and clinical evaluation do not match any particular spasms or strains he experienced in service, and the Veteran's post-service employment as an industrial iron welder was more likely to lead to muscle strains and conditions.  The Board has accorded that opinion significant probative value because it was based on a full review of the record, including the service medical reports, the Veteran's statements, and a thorough clinical evaluation  Winsett v. West, 11 Vet. App. 420 (1998).  There is also no evidence that arthritis of the lumbosacral spine was manifest to a compensable degree within one year of discharge.  In the absence of such evidence, service connection may not be granted.  

The Board observes that although lay persons are competent to provide opinions on some medical issues, back disabilities fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Spine disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for a back disability.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran has asserted continued back pain since his discharge from service.  However, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms until several years after discharge from military service.  The post-service clinical records also show that the Veteran was seen for complaints of back pain after being involved in a motor vehicle accident, but he did not report that injury at the October 2010 VA examination.  On VA examination in October 2010, the examiner noted that the Veteran's continued use of marijuana can cause a difference in perceptions that may manifest itself as increased back spasms or pains from other conditions.  Accordingly, based on the foregoing, which shows inconsistency, interest, and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had back pain since active service.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In conclusion, there is no competent evidence of record that shows that any currently manifest disability of the lumbosacral spine is at least as likely as not related to the Veteran's military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Psychiatric Disability

The record does not show, and the Veteran does not allege, that he served in combat.  He was given a general discharge based on a pattern of misconduct, which included absence without leave and driving under the influence.  In a VA Form 21-0781a, he reported that when he was stationed on the USS Independence, he was verbally and sexually attacked by a Petty Officer Eldridge who tried to put his hands down his pants.  On another occasion, while working arming the bombs on a A-6 Intruder, he swung out over the edge of the ship to grab the fueling netting, but lost his grip and fell off the ship.  He hit the safety net which prevented him from falling 13 stories into the water.  He was pulled to safety.  

Service treatment records do not document any psychiatric treatment.  At the May 1997 separation examination, the Veteran indicated that he had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  On examination, no psychiatric impairment was noted, and he was found to be psychiatrically normal.

On VA examination in January 1998, the Veteran did not refer to any psychiatric complaints, and he did not report any specific stressor incidents from service.  A VA outpatient treatment report dated in July 2004 noted that the Veteran gave a history of being sexually assaulted as a child.  He was also touched inappropriately in service but he did not report the incident.  He also reported that he did not seek treatment until March 2002.  Clinical records show that he has been diagnosed with a depressive disorder and a personality disorder but do not relate those diagnoses to service.  

In a September 2010 Memorandum, it was concluded that there was insufficient information to corroborate the Veteran's claimed stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997) (anecdotal incidents, although they may be true, are not researchable; in order to be researched, incidents must be reported and documented).  Thus, there is no clinical diagnosis of PTSD based on a verified stressor.  Therefore, the Board concludes that the evidence does not support a finding that the Veteran has PTSD or another psychiatric disorder that had its onset in service.  The Veteran did not serve in combat, and his reported stressors have not been verified through official channels.  Therefore, in the absence of a current diagnosis of PTSD based on a verified stressor, service connection for the disability may not be granted.  38 C.F.R. § 3.304(f) (2013).  To the extent that the Veteran has reported a personal assault in service, the Board finds his assertion to be not credible because of the inconsistencies in reporting.  He has not been diagnosed with PTSD due to the incident he described in service.

Additionally, although the Veteran reported depression or other psychiatric symptoms in his Report of Medical History prior to discharge, clinical evaluation upon separation indicated that he was within normal limits psychiatrically.  There are virtually no clinical records documenting complaints of or treatment for depression until 2003, more than five years after separation from service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service that resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, the Board observes that the record does not show that Veteran was diagnosed with a psychosis within one year of his discharge from military service.  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced depressive symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994) (Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disability or to determine the etiology of the disability.  The Veteran's opinion regarding the presence or etiology of a psychiatric disability, in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that requires specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Therefore, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran has asserted continued depressive symptoms since his discharge from service, he was found to be psychiatrically normal at separation and he did not seek professional help for his reported symptoms until 2003, more than five years after separation.  Accordingly, based on the foregoing, which shows inconsistency, interest, and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had depressive symptoms since active service.  Cartright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of a claimant's testimony).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a psychiatric disability, to include anxiety, depression and PTSD, is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Migraines

The Veteran's service medical records show that in his Report of Medical History completed in May 1997, he gave a history of a head injury and frequent or severe headaches.  He was seen in the emergency room in February 1997 after he had fallen in the bathroom at home and his wife found him unconscious for approximately 10 minutes with a laceration on his frontal scalp.  He reported headaches similar to past ones before the fall.  X-rays showed no fracture and cranial nerves were intact.  Upon separation examination, he also gave a history of painful headaches since childhood.  No chronic headache disorder was found on clinical evaluation.  

On VA examination in June 2010, the examiner reviewed the Veteran's file and concluded that it was less likely that the Veteran sustained a traumatic brain injury in service because neuropsychiatric evaluation was not consistent with a traumatic brain injury.  Moreover, his headaches were more likely due to sinus disease, which is not service-connected.  There is no competent medical opinion to the contrary.  

Accordingly, based on the June 2010 VA examination report, which the Board finds highly persuasive, the Board finds that the preponderance of the evidence is against the claim for service connection for a migraines due to a traumatic brain injury.  

The Board observes that although lay persons are competent to provide opinions on some medical issues, traumatic brain injury and migraines fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  They require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and are not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for migraines due to traumatic brain injury.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen a claim for service connection for a back disability.  To that extent only, the claim is allowed.  

New and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  To that extent only, the claim is allowed.  

Service connection for a back disability is denied.  

Service connection for a psychiatric disability, to include anxiety, depression, and PTSD, is denied.  

Service connection for migraines, including secondary to traumatic brain injury, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


